Citation Nr: 0939956	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-35 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Eligibility for restoration of Dependency and Indemnity 
Compensation (DIC) for the remarried widow of the Veteran.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1952 to October 
1983.  The Veteran died in October 1983.  The appellant is 
the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 determination by the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was born in August 1933.

2.  The appellant and the Veteran were married.  

3.  The appellant's marriage to the Veteran was terminated by 
his death in October 1983, and she was subsequently awarded 
DIC benefits.

4.  The appellant remarried to J.D. in January 1999 and her 
DIC benefits were terminated.  The appellant remains married.

5.  The earliest claim for restoration of DIC benefits was 
received by VA on March 17, 2008. 




CONCLUSION OF LAW

The appellant is not eligible for restoration of DIC benefits 
as the remarried widow of a Veteran as a matter of law.  38 
U.S.C.A. §§ 101(14), 103, 1310, 1311 (West 2002); 38 C.F.R. 
§§ 3.5, 3.50, 3.55 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant requests restoration of her DIC benefits.  VA 
has certain notice and assistance requirements pursuant to 
the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004).  As addressed below, the appellant concedes she 
submitted her claim for restoration of DIC benefits on or 
after December 16, 2004.

As a matter of law, submission after the statutory deadline 
precludes her entitlement to the benefit being sought.  A 
VCAA notice, therefore, is not required.  Livesay v. 
Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000) (VCAA was not applicable where the 
outcome was controlled by the law, and the facts were not in 
dispute).

The relevant facts in this case are not in dispute.  The 
appellant was born in August 1933.  She married the Veteran.  
In October 1983, the Veteran died and the appellant was 
awarded DIC benefits.  The appellant remarried to J.D. in 
January 1999 and her DIC benefits were terminated.  She 
remains married.

The appellant argues that her DIC benefits should be restored 
due to the fact that she remarried after age 57.  She argues 
that all surviving spouses with previously terminated DIC 
benefits should have been notified of the 2003 congressional 
legislation allowing for restoration of DIC benefits for 
surviving spouses who remarried after age 57 and that she was 
not notified.

DIC is a monthly payment made by VA to a surviving spouse, 
child, or parent due to a service-connected cause of death.  
See 38 U.S.C.A. § 101(14), 1310, 1311; 38 C.F.R. § 3.5.  
Generally, a surviving spouse means a person of the opposite 
sex who was legally married to a Veteran at the time of his 
or her death, and has not since remarried.  See 38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50(b).  Exceptions to the remarriage 
bar include a voiding or annulment of remarriage.  See 38 
U.S.C.A. §§ 103(d)(1), 1311(e); 38 C.F.R. § 3.55(a)(1).  An 
amendment to Title 38 of the United States Code, effective 
January 1, 2004, added an additional exception to the 
remarriage bar for surviving spouse benefits stating that the 
remarriage after age 57 of the surviving spouse of a Veteran 
shall not bar the furnishing of specified benefits, such as 
DIC, to such person as the surviving spouse of a Veteran.  
Pub. L. No 108-183, 117 Stat. 2653 (2003) (codified at 38 
U.S.C.A. § 103(d)(2)(B)).  VA's regulations have been amended 
to reflect this statutory change stating that the remarriage 
of a surviving spouse after the age of 57 shall not bar the 
furnishing of benefits relating to DIC compensation under 38 
U.S.C.A. § 1311.  71 Fed. Reg. 29082 (May 19, 2006) (codified 
at 38 C.F.R. § 3.55(a)(10)).

When 38 U.S.C.A. § 103(d)(2)(B) was enacted on December 16, 
2003, any surviving spouse who remarried after the age of 57 
prior to that date was given one year to apply for 
reinstatement of DIC benefits.  Claimants requesting 
reinstatement on or after December 16, 2004 are not entitled 
to restoration of DIC benefits under the exception for 
remarriage after age 57. 

The appellant was 65 years old at the time of her remarriage 
to her current spouse, therefore falling well within the 
exception to the remarriage bar for surviving spouses of 
Veterans who remarry after age 57.  However, she submitted a 
claim for restoration of DIC benefits on March 17, 2008, well 
after the applicable one year period for the change in 
legislation had expired.

VA provides various methods to notify as many individuals as 
possible by way of the Federal Register, news releases to 
newspapers all across the country, as well as to newsletters 
created specifically for military and Veterans' families, for 
example.  In this case the RO informed the appellant that 
they sent outreach letters to about 1700 surviving spouses 
who were potentially eligible for DIC restoration, notified 
all Veterans service organizations and posted information on 
the VA website.  Unfortunately, the appellant has contended 
that she was unaware of the relevant eligibility information 
regarding reinstatement to benefits to her detriment.  In 
essence, she states that VA was at fault or in error by not 
particularly providing the information to her.  Nevertheless, 
in rendering a decision, the Board is bound by the pertinent 
laws and regulations.  See 38 U.S.C.A. §§ 501(a), 7104(c) 
(West 2002 & Supp. 2009); 38 C.F.R. § 19.5 (2009).  Moreover, 
even in the event of oversight or error, the applicable law 
must still apply to the facts at hand.  See McTighe v. Brown, 
7 Vet. App. 29, 30 (1994) (the payment of government benefits 
must be authorized by statute; the fact that a Veteran may 
have received erroneous advice from a government employee 
cannot be used to estop the government from denying 
benefits).

The Board acknowledges the appellant's current situation and 
frustrations as demonstrated by her written submissions.  
Unfortunately, the Board has no option but to decide this 
case in accordance with the applicable law.  Thus, the 
appellant's claim must be denied.  The Board may not grant a 
benefit that the appellant is not eligible to receive under 
statutory law.  See Davenport v. Principi, 16 Vet. App. 522 
(2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other 
words, Congress enacts federal laws authorizing monetary 
benefits, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit and the benefit cannot be awarded, regardless 
of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Thus, the Board, while sympathetic to the appellant's 
arguments, is unable to find a legal basis for restoration of 
DIC benefits.  Because the appellant's claim fails due to the 
absence of legal merit or lack of entitlement under the law, 
the claim must be denied as a matter of law.  Id.


ORDER

The claim for restoration of DIC for the remarried widow of 
the Veteran is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


